Domingez v Zinnar (2015 NY Slip Op 05771)





Domingez v Zinnar


2015 NY Slip Op 05771


Decided on July 2, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 2, 2015

Gonzalez, P.J., Sweeny, Renwick, Saxe, Feinman, JJ.


15627N 116709/06

[*1] Soledad Domingez, et al., Plaintiffs-Respondents, Elsia Vasquez, Plaintiff-Appellant,
vIlan Zinnar, et al., Defendants, Chase Group Alliance LLC, et al., Intervenors.


Collins, Dobkin & Miller LLP, New York (Timothy L. Collins of counsel), for appellant.
Grimble & LoGuidice, LLC, New York (Robert Grimble of counsel), for respondents.

Order, Supreme Court, New York County (Joan A. Madden, J.), entered on or about March 25, 2014, which, to the extent appealed from, granted plaintiffs-respondents' counsel's motion to confirm a referee's report setting a charging lien in favor of counsel, and denied plaintiff Vasquez's cross motion for renewal and reconsideration of counsel's prior motion for a charging lien, unanimously affirmed with respect to counsel's motion, and the appeal therefrom otherwise dismissed, without costs.
Vasquez's cross motion seeking renewal and reconsideration is deemed a motion to reargue, since Vasquez did not point to any new fact that would change the prior determination (see Pullman v Silverman, 125 AD3d 562, 563 [1st Dept 2015]). Therefore, the denial of Vasquez's cross motion is not appealable (id.).
The motion court providently exercised its discretion in confirming the Referee's report, as the report is supported by the record (Those Certain Underwriters at Lloyds, London v Occidental Gems, Inc., 11 NY3d 843, 845 [2008]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JULY 2, 2015
CLERK